837 F.2d 475
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Roy FRENCH, Petitioner-Appellant,v.Bill SEABOLD, Warden, Respondent-Appellee.
No. 87-5488.
United States Court of Appeals, Sixth Circuit.
Jan. 25, 1988.

Before ENGEL, CORNELIA G. KENNEDY, and KRUPANSKY, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
This pro se Kentucky state prisoner appeals the district court's judgment adopting, over petitioner's timely objection, the magistrate's report recommending dismissal of his 28 U.S.C. Sec. 2254 habeas corpus petition.


3
Petitioner was convicted, by a jury, of voluntary manslaughter, willful murder, and two counts of malicious shooting and wounding.  He was sentenced to life on the murder charge, and twenty-one years on each of the three other charges.  In his petition, he argued that he did not knowingly waive his right to appeal and he was denied effective assistance of counsel.  Upon review, we conclude the district court properly dismissed the petition.


4
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit, for the reasons set forth in the magistrate's report dated January 22, 1987.